   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 1 of 12 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 REXAHN PHARMACEUTICALS, INC.,                       )   CLASS ACTION
 PETER BRANDT, CHARLES BEEVER,                       )
 KWANG SOO CHEONG, GIL PRICE,                        )
 RICHARD RODGERS, LARA S.                            )
 SULLIVAN, DOUGLAS J. SWIRSKY,                       )
 RAZOR MERGER SUB, INC., and                         )
 OCUPHIRE PHARMA, INC.,                              )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On June 17, 2020, Rexahn Pharmaceuticals, Inc.’s (“Rexahn”) Board of Directors

(the “Board” or “Individual Defendants”) caused Rexahn to enter into an agreement and plan of

merger (the “Merger Agreement”) with Razor Merger Sub, Inc. (“Merger Sub”) and Ocuphire

Pharma, Inc. (“Ocuphire”).

       2.      Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Ocuphire, with Ocuphire continuing as a wholly-owned subsidiary of

Rexahn; and (ii) each share of Ocuphire common stock will be converted into the right to receive

shares of Rexahn common stock such that former Ocuphire shareholders will own approximately
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 2 of 12 PageID #: 2




85.7% of the combined company and Rexahn’s shareholders will own approximately 14.3% (the

“Proposed Transaction”).

       3.      On July 6, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”),

which recommends that Rexahn’s stockholders vote to approve, among other things, the issuance

of stock in connection with the Proposed Transaction.

       4.      As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading. Accordingly, plaintiff alleges herein that defendants violated Sections 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Registration

Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the




                                                  2
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 3 of 12 PageID #: 3




owner of Rexahn common stock.

       9.      Defendant Rexahn is a Delaware corporation and maintains its principal executive

offices at 15245 Shady Grove Road, Suite 455, Rockville, Maryland 20850. Rexahn’s common

stock is traded on the NASDAQ Global Select Market under the ticker symbol “REXN.”

       10.     Defendant Peter Brandt is Chairman of the Board of Rexahn.

       11.     Defendant Charles Beever is a director of Rexahn.

       12.     Defendant Kwang Soo Cheong is a director of Rexahn.

       13.     Defendant Gil Price is a director of Rexahn.

       14.     Defendant Richard Rodgers is a director of Rexahn.

       15.     Defendant Lara S. Sullivan is a director of Rexahn.

       16.     Defendant Douglas J. Swirsky is President, Chief Executive Officer, and a director

of Rexahn.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Rexahn, and a party to the Merger Agreement.

       19.     Defendant Ocuphire is a Delaware corporation and a party to the Merger

Agreement.

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Rexahn (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.




                                                  3
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 4 of 12 PageID #: 4




        22.     The Class is so numerous that joinder of all members is impracticable. As of June

17, 2020, there were approximately 4,019,141 shares of Rexahn common stock issued and

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of Rexahn and the Proposed Transaction

        27.     Rexahn is a biotechnology company that focuses on the development of innovative




                                                 4
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 5 of 12 PageID #: 5




therapies to improve patient outcomes in cancers that are difficult to treat.

       28.     On June 17, 2020, the Board caused Rexahn to enter into the Merger Agreement

with the Merger Sub and Ocuphire.

       29.     Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Ocuphire, with Ocuphire continuing as a wholly-owned subsidiary of

Rexahn; and (ii) each share of Ocuphire common stock will be converted into the right to receive

shares of Rexahn common stock such that former Ocuphire shareholders will own approximately

85.7% of the combined company and Rexahn’s shareholders will own approximately 14.3%.

       30.     According to the press release announcing the Proposed Transaction:

       Rexahn Pharmaceuticals, Inc. (NasdaqCM: REXN) and Ocuphire Pharma, Inc., a
       privately-held clinical-stage ophthalmic biopharmaceutical company focused on
       developing and commercializing therapies for the treatment of eye disorders, today
       announced the companies have entered into a definitive merger agreement under
       which Ocuphire will merge with a wholly-owned subsidiary of Rexahn in an all-
       stock transaction. Following closing, which is expected to occur in the second half
       of 2020, the combined company will change its name to Ocuphire Pharma, Inc. and
       is expected to trade on the Nasdaq Capital Market under the ticker symbol “OCUP.”
       The combined company will focus on the advancement of its pipeline of ophthalmic
       drug candidates. . . .

       About the Proposed Transaction

       Under the terms of the merger agreement, subject to the satisfaction or waiver of
       customary closing conditions, including (i) the receipt of the required approval of
       the Ocuphire stockholders and Rexahn stockholders, (ii) the closing of the pre-
       merger financing and (iii) Rexahn having a minimum amount of net cash at closing,
       Ocuphire will merge with a wholly-owned subsidiary of Rexahn, with Ocuphire
       surviving the merger as a wholly-owned subsidiary of Rexahn.

       Upon completion of the merger, Ocuphire stockholders will receive newly issued
       shares of Rexahn common stock pursuant to an exchange ratio formula set forth in
       the merger agreement. Under the terms of the merger agreement, immediately
       following the consummation of the merger, Rexahn’s then-current stockholders
       would own approximately 14.3% of the combined company’s common stock, and
       the former Ocuphire securityholders would own approximately 85.7% of the
       combined company’s common stock, in each case calculated on a fully-diluted
       basis, assuming Rexahn’s net cash balance at closing is between $3.2 million and



                                                  5
Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 6 of 12 PageID #: 6




   $6.0 million. The exchange ratio formula in the merger agreement is subject to
   adjustment for every $100,000 that Rexahn’s actual net cash balance at closing is
   less than $3.2 million or more than $6.0 million. Based on Rexahn’s current
   estimates, Rexahn believes that it is reasonably likely to deliver significantly less
   than $3.2 million at closing. If, for example, Rexahn’s actual net cash balance at
   closing is $0, which is the minimum amount of net cash that Rexahn is required to
   deliver at closing, then immediately following the consummation of the merger,
   Rexahn’s then-current stockholders would own approximately 11.2% of the
   combined company’s common stock, and the former Ocuphire securityholders
   would own approximately 88.8% of the combined company’s common stock, in
   each case calculated on a fully-diluted basis. Under the terms of the merger
   agreement, Rexahn’s stockholders’ ownership percentage in the combined
   company is subject to a floor of 9.1% regardless of Rexahn’s actual net cash balance
   at closing, assuming Ocuphire waives the minimum net cash requirement at closing.
   These ownership percentages give effect to the shares of Ocuphire common stock
   that will be issued to investors in the pre-merger financing prior to the closing of
   the merger, but do not account for any additional shares of Rexahn common stock
   that may be issued following the closing or the warrants issuable to investors after
   closing. As a result, Ocuphire securityholders and holders of Rexahn common stock
   could own less of the combined company than currently contemplated.

   In addition, immediately prior to the closing of the merger, Rexahn stockholders of
   record will be issued contingent value rights representing the right to receive,
   during the 15-year period after the closing of the merger, (i) 90% of payments
   received by the combined company pursuant to its licensing agreements with
   BioSense Global LLC and Zhejiang HaiChang Biotechnology Co., Ltd., and (ii)
   75% of the proceeds received by the combined company from the monetization of
   Rexahn’s existing intellectual property during the 10-year period after the closing
   of the merger, in each case, less certain permitted deductions.

   The merger agreement has been unanimously approved by the boards of directors
   of each company. Following the merger, Mina Sooch will be appointed to serve as
   the post-merger combined company’s president and chief executive officer. The
   board of directors for the post-merger combined company will be comprised of
   seven directors, one of whom will be Richard Rodgers, a current member of the
   Rexahn board of directors, and the remaining six directors will include existing
   Ocuphire board members and an additional director designated by Ocuphire.

   Oppenheimer & Co. Inc. is acting as financial advisor to Rexahn for the merger
   transaction, and Hogan Lovells US LLP is serving as legal counsel to Rexahn.

   Cantor Fitzgerald & Co. and Canaccord Genuity LLC are acting as co-lead
   placement agents and financial advisors to Ocuphire in connection with the private
   placement, and Honigman LLP is serving as legal counsel to Ocuphire.




                                            6
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 7 of 12 PageID #: 7




The Registration Statement Omits Material Information, Rendering It False and Misleading

       31.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       32.     As set forth below, the Registration Statement omits material information.

       33.     First, the Registration Statement omits the Company’s and Ocuphire’s financial

projections, including the “projected financial information[] relating to the business, earnings, and

prospects of Rexahn and Ocuphire that was furnished to Oppenheimer [& Co. Inc.

(“Oppenheimer”)] by Rexahn and Ocuphire.”

       34.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       35.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, Oppenheimer.

       36.     With respect to Oppenheimer’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the “Ocuphire Projections,” including Ocuphire’s projected

unlevered free cash flow through December 31, 2040 and all underlying line items; and (ii) the

individual inputs and assumptions underlying the discount rate ranges from 12% to 14% and the

perpetuity growth rates of 1.5% to 2.5%.

       37.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.




                                                 7
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 8 of 12 PageID #: 8




       38.     Third, the Registration Statement omits material information regarding

Oppenheimer’s engagement.

       39.     The Registration Statement fails to disclose the amount of compensation

Oppenheimer received for the past services that it provided to the Company.

       40.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       41.     Fourth, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained “don’t ask, don’t waive” provisions that are or

were preventing other potential parties from requesting waivers of standstill provisions to submit

offers to the Company.

       42.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       43.     Fifth, the Registration Statement fails to disclose the terms and values of all

indications of interest submitted to the Company.

       44.     The Company’s stockholders are entitled to an accurate description of the process

leading up to the execution of the Merger Agreement.

       45.     Sixth, the Registration Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       46.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for




                                                 8
   Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 9 of 12 PageID #: 9




stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       47.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Rexahn’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Rexahn

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Rexahn is liable as

the issuer of these statements.

       51.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within Rexahn, the Individual Defendants were

aware of this information and their duty to disclose this information in the Registration Statement.

       52.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       53.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate



                                                  9
  Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 10 of 12 PageID #: 10




disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       54.     The Registration Statement is an essential link in causing plaintiff and Rexahn’s

stockholders to approve the Proposed Transaction.

       55.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       56.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                Against the Individual Defendants, Ocuphire, and Merger Sub

       57.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       58.     The Individual Defendants, Ocuphire, and Merger Sub acted as controlling persons

of Rexahn within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or Board members of Rexahn and participation in and/or awareness

of Rexahn’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Rexahn, including the content and dissemination of

the various statements that plaintiff contends are false and misleading.

       59.     Each of the Individual Defendants, Ocuphire, and Merger Sub was provided with

or had unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause them to be corrected.




                                                 10
  Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 11 of 12 PageID #: 11




       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Rexahn, and, therefore, is presumed to have had the

power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       61.     Ocuphire and Merger Sub also had supervisory control over the composition of the

Registration Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Registration Statement.

       62.     By virtue of the foregoing, the Individual Defendants, Ocuphire, and Merger Sub

violated Section 20(a) of the 1934 Act.

       63.     As set forth above, the Individual Defendants, Ocuphire, and Merger Sub had the

ability to exercise control over and did control a person or persons who have each violated Section

14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of

their positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                11
  Case 1:20-cv-01036-MN Document 1 Filed 08/03/20 Page 12 of 12 PageID #: 12




       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: August 3, 2020                               RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
